DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response filed 03/05/2021 has been fully considered. Applicant’s amendments and the accompanying remarks regarding the top surface of the source line extending above a bottom surface of the second pad have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Orimoto et al. (US 2019/0027489).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, 14, 16-19, 21-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kanamori et al. (US 2017/0287928) in view of Chowdhury et al. (US 9,397,111) and Orimoto et al. (US 2019/0027489).
In reference to claim 10, Kanamori discloses a method for manufacturing a memory device, comprising: 

forming multilayer data storage structures DS on the sidewalls of the conductive strips in the plurality of first levels, paragraphs 76 and 77; 
forming a first vertical channel structure VC in the first opening, wherein forming the first vertical channel structure comprises forming a vertical channel film disposed vertically in contact with the multilayer data storage structures on the sidewalls of the conductive strips, paragraph 78; 
subsequent to forming the first vertical channel structure in the first opening, forming a conductive strip, 303 in Figure 11G, in a second level over the conductive strips in the plurality of first levels, the conductive strip in the second level having a second opening, aligned with the first vertical channel structure and having a sidewall, paragraph 92; 
forming a gate dielectric layer, 224 in Figure 11H, on the sidewall of the conductive strip in the second level;
forming a second vertical channel structure 222 in the second opening, wherein forming the second vertical channel structure comprises forming a vertical channel film in contact with the gate dielectric layer on the sidewall of the conductive strip in the second level, paragraph 94,
and forming a source line 180 vertically penetrating through the plurality of first levels, wherein the gate dielectric layer on the sidewall of the conductive strip in the second level has a different material composition than the multilayer data storage structures on the sidewalls of the conductive strips in the plurality of first levels, paragraphs 77 and 94, the source line being separated from the conductive strips in the plurality of first levels by an insulating layer 182, paragraph 35, 

forming a second pad, 226 in Figure 11J, in the second opening, the second pad in contact with and above the vertical channel film in the second vertical channel structure, paragraph 46,
wherein a top surface of the data storage structures is below the second level.
Kanamori does not disclose, subsequent to forming the second vertical channel structure in the second opening, forming the source line vertically penetrating through the second level, the source line being separated from the conductive strip in the second level by an insulating layer, a top surface of the source line extends above a bottom surface of the second pad, or the conductive strips in the plurality of first levels and the conductive strip in the second level are formed in a same process stage, including forming the conductive strips in the plurality of first levels and the conductive strip in the second level by replacing sacrificial material formed in positions of the conductive strips with a conductive material.
Chowdhury et al. (US 9,397,111), hereafter “Chowdhury,” discloses a method of making a memory device including teaching forming a source line, 1124, 1128 in Figure 11P, vertically penetrating through the conductive strips in a plurality of first levels WL and the conductive strip in a second level SGD1, col. 16 lines 50-54 and col. 10 lines 59-64, the source line being separated from the conductive strip in the second level by an insulating layer 1122, col. 17 lines 13-18, wherein the source line is formed after the second vertical channel, 1105b in Figure 11E, col. 16 lines 19-26 and col. 18 lines 15-20, and the conductive strips in the plurality of first levels and the conductive strip in the second level are formed in a same process stage including forming the conductive strips in the plurality of first levels and the conductive strip in the second level by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the source line to vertically penetrate through the second level, the source line being separated from the conductive strip in the second level by an insulating layer, and the source line to be formed after the second vertical channel structure is formed in the second opening. One would have been motivated to do so in order to form the source line to fully penetrate the stack after forming the second level.
To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting the steps of forming the source line through the first and second levels after forming the second channel for the steps of forming the source line through the first level before forming the second level and second channel.
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the invention for the conductive strips in the plurality of first levels and the conductive strip in the second level to be formed in a same process stage including forming the conductive strips in the plurality of first levels and the conductive strip in the second level by replacing sacrificial material formed in positions of the conductive strips with a conductive material. One would have been motivated to do so in order to form the entire stack before forming the source line opening.
To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting the steps of forming the conductive strips in the plurality of first 
Orimoto et al. (US 2019/0027489), hereafter “Orimoto,” discloses a method of making a memory device including teaching a top surface of a source line, 76 in Figure 30, extends above a bottom surface of the second pad 63, paragraphs 170, 214, and 215. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a top surface of the source line to extend above a bottom surface of the second pad. One would have been motivated to do so in order to connect to a line above the stack, see Chowdhury col. 8 lines 42-45. 
In reference to claim 11, Kanamori discloses the first pad D connecting the first vertical channel structure to the second vertical channel structure, the first pad contacting the vertical channel film in the first vertical channel structure and the vertical channel film in the second vertical channel structure, paragraphs 32 and 45.
In reference to claim 12, Kanamori discloses the first pad is disposed inside the first opening and comprises an upper planarized surface in contact with the second vertical channel structure, Figure 3, and paragraph 45.
In reference to claim 14, Kanamori discloses the conductive strip 192 in the second level has a thickness greater than the conductive strips GE in the plurality of first levels, Figure 3.
In reference to claim 16, Kanamori discloses the data storage structures comprise a multilayer dielectric charge trapping structure, paragraph 77.

forming layers of sacrificial material, 104 in Figure 11A, alternating with layers of insulating materials 102, paragraph 74; 
forming the first opening through the layers of sacrificial material to form a stack of sacrificial strips separated by insulating strips, Figure 11B and paragraph 75; 
selectively removing the sacrificial strips in the stack to form voids between the insulating strips, paragraph 84; 
lining at least one of the voids with a dielectric material 140 to form dielectric liners; and filling the voids with a conductive material 142 to form the conductive strips, Figure 11D and paragraphs 86 and 87.
In reference to claim 18, Kanamori does not disclose forming the conductive strip in the second level with the second opening comprises: forming a layer of sacrificial material between layers of insulating materials; forming the second opening through the layer of sacrificial material to form a sacrificial strip between insulating strips; selectively removing the sacrificial strip to form voids between the insulating strips; and filling the voids with a conductive material to form the conductive strip in the second level.
Chowdhury discloses a method of making a memory device including teaching forming the conductive strip in the second level with the second opening comprises: forming a layer of sacrificial material between layers of insulating materials; forming the second opening 1101 through the layer of sacrificial material to form a sacrificial strip between insulating strips, Figure 11A and col. 16 lines 1-5; selectively removing the sacrificial strip to form voids between 
In reference to claim 19, Chowdhury discloses forming the gate dielectric layer comprises: lining the void between the insulating strips with a dielectric material, 1228 in Figure 12C, to form the gate dielectric layer after selectively removing the sacrificial strip to form the void, col. 18 lines 54-57.
In reference to claim 21, Kanamori discloses a memory device, comprising: 
a stack of conductive strips, GE in Figure 11E, having a first opening, the stack of conductive strips including conductive strips having sidewalls in a plurality of first levels;
multilayer data storage structures DS on the sidewalls of the conductive strips on the plurality of first levels, paragraphs 76 and 77; 
a first vertical channel structure VC in the first opening, the first vertical channel structure including a vertical channel film disposed vertically in contact with the multilayer data storage structures on the sidewalls of the conductive strips in the plurality of first levels, paragraph 78; 

a gate dielectric layer, 224 in Figure 11H, on the sidewall of the conductive strip in the second level;
a second vertical channel structure 222 in the second opening, wherein the second vertical channel structure includes a vertical channel film in contact with the gate dielectric layer on the sidewall of the conductive strip in the second level, the second vertical channel structure electrically connected to the first vertical channel structure, paragraph 94,
a source line 180 vertically penetrating through the plurality of first levels, wherein the gate dielectric layer on the sidewall of the conductive strip in the second level has a different material composition than the multilayer data storage structures on the sidewalls of the conductive strips in the plurality of first levels, paragraphs 77 and 94, the source line separated from the conductive strips in the plurality of first levels by an insulating layer 182, paragraph 35, 
a pad, 226 in Figure 11J, in the second opening, the pad in contact with and above the vertical channel film in the second vertical channel structure, paragraph 46,
wherein a top surface of the data storage structures is below the second level.
Kanamori does not disclose, the source line vertically penetrating through the second level, the source line being separated from the conductive strip in the second level by an insulating layer, or a top surface of the source line extends above a bottom surface of the pad.
Orimoto discloses a memory device including teaching a source line, 76 in Figure 30, vertically penetrating through the second level 154, the source line being separated from the conductive strip in the second level by an insulating layer 74, and a top surface of a source line 
In reference to claim 22, Kanamori discloses the pad is a first pad and wherein the memory device further comprises a second pad, D in Figure 11B, that is between the first vertical channel structure and the second vertical channel structure, wherein the second pad is disposed inside the first opening and comprises an upper planarized surface in contact with the second vertical channel structure, paragraph 32.
In reference to claim 23, Kanamori discloses the conductive strip 192 in the second level has a thickness greater than the conductive strips GE in the plurality of first levels, Figure 3.
In reference to claim 24, Kanamori discloses the conductive strip in the second level comprises a material different than the conductive strips in the plurality of first levels, paragraphs 87 and 92.
In reference to claim 25, Kanamori discloses the data storage structures comprise a multilayer dielectric charge trapping structure, paragraph 77.
In reference to claim 27, Kanamori discloses the second vertical channel structure has a width less than that of the first vertical channel structure, Figure 11J.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kanamori et al. (US 2017/0287928) in view of Chowdhury et al. (US 9,397,111) and Orimoto et al. (US 2019/0027489) as applied to claim 10 above and further in view of Ishiduki et al. (US 2011/0227140).
In reference to claim 20, Kanamori in view of Chowdhury does not disclose forming the second vertical channel structure in the second opening comprises: depositing a dielectric material in the second opening, the dielectric material deposited in contact with the gate dielectric layer; etching the dielectric material to form a gap next to the gate dielectric layer; and depositing a semiconductor material in the gap etched to form the vertical channel film of the second vertical channel structure.
Ishiduki et al. (US 2011/0227140) discloses a method of making a memory device including teaching depositing a dielectric material, 62 in Figure 7B, in the second opening, the dielectric material deposited in contact with the gate dielectric layer 61, paragraph 58; etching the dielectric material to form a gap next to the gate dielectric layer, Figure 8B and paragraph 61; and depositing a semiconductor material, 63 in Figure 9B, in the gap etched to form the vertical channel film of the second vertical channel structure, paragraph 62. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the second vertical channel structure in the second opening by depositing a dielectric material in the second opening, the dielectric material deposited in contact with the gate dielectric layer; etching the dielectric material to form a gap next to the gate dielectric layer; and depositing a semiconductor material in the gap etched to form the vertical channel film of the second vertical channel structure. One would have been motivated to do so in order to provide the dielectric .

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kanamori et al. (US 2017/0287928) in view of Chowdhury et al. (US 9,397,111) and Orimoto et al. (US 2019/0027489) as applied to claim 21 above and further in view of Kitazaki et al. (US 2014/0284694).
In reference to claim 26, Kanamori is silent regarding the gate dielectric layer having an effective oxide thickness less than that of the data storage structures.
Kitazaki et al. (US 2014/0284694) discloses a memory device including teaching the gate dielectric layer has an effective oxide thickness less than that of the data storage structures, paragraphs 64 and 66. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the gate dielectric layer to have an effective oxide thickness less than that of the data storage structures. One would have been motivated to do so in order to provide better controllability of the select transistor, paragraphs 4 and 113.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717.  The examiner can normally be reached on M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/BRYAN R JUNGE/Primary Examiner, Art Unit 2897